DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-16 and 18) in the reply filed on 11/08/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10-12, it is unclear what “the recycle feed” and “recycle feed stream” are. 
Since the limitation of claims 10-12 cannot be interpreted correctly, the rejection of these three claims over any prior art is impossible.
Regarding claim 10, the term “the recycle feed” lacks an antecedent basis.
  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 13-16, and 18 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Letzsch (7,479,218).
Letzsch discloses a process including (a) a step of delivering from a regenerator (10) having a partial-regeneration zone (52)claim 16 followed by a full-regeneration zone (72)claim 16 in a single vessel (10)claim 18 a fully-regenerated catalyst from the full-regeneration zone to (stream 12) 1st riser (2); (b) a step of cracking a hydrocarbon feed (16) to produce a first cracked product and spent catalyst in first riser (2); (c) a step of further cracking the first cracked product in the second riser reaction zone (4) on the top of riser (2) to produce a second cracked product including olefins; (d) a step of separating the first cracked product and the second cracked product including olefins from the spent catalyst in reactor vessel (6) comprising riser reaction zone (4) by cyclone (32); (e) a step of recovering the first cracked product and the second cracked product including olefin via stream (42); and (f) a step of passing the spent catalyst to the regenerator via stream (48) first to the partial regeneration zone (52) (see figure 1; the abstract; col. 3, line 28 to col. 6, line 64).
While applicants call the second cracking reaction zone as a “bed cracking reaction zone”, Letzsch call his second cracking reaction zone the partial regeneration zone (52) of Applicants do not claim any structure of the bed cracking reaction zone so that the difference can be identified. Since there is no difference between two reaction zones, they must be the same. 
Therefore, claim 1 is anticipated by Letzsch.
Regarding claims 4 and 15, as shown in figure 1, the regenerator of Letzsch has internals with separate catalyst regeneration zones full regeneration zone (72) and partial regeneration zone (52).
Regarding claims 5, 6, and 7 Letzsch discloses the partial regeneration zone has a temperature below 1300F and the full regeneration zone has a temperature above about 1300F (col. 6, line 5 to col. 6, line 38).
On column 3, lines 1-4, Litzsch discloses the hydrocarbon feed can be vacuum gas oil as recited in claim 8.
Regarding claim 13, Litzsch discloses the riser has a temperature of from 925 to 1350F.
Regarding claim 14, Litzsch discloses the spent catalyst is stripped before fed to the regenerator (col. 5, lines 49-59).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Letzsch (7,479,218).
Letzsch discloses a process as discussed above.
Letzsch discloses the cracked product of riser (2) is gasoline (col. 3, lines 58-65). Letzsch does not a gasoline as recited in claim 9. However, it is expected that a product as recited in claim 9 would be inherently produced from riser 2 of Letzsch since the Letzsch process is operated under similar conditions from a similar feed as the ones used in the claimed process.

Claim Rejections - 35 USC § 103
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letzsch (7,479,218).
Letzsch discloses a process as discussed above.
Letzsch, as shown in the figure, discloses the regenerator is a single vessel containing two different regeneration zones instead of two vessels in series or parallel to one another as recited in claim 2 and 3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Letzsch process by using two vessels - one for partial regeneration and another for full regeneration in series since it is expected that similar results would be the same except the criticality can be shown by applicants.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Letzsch process by using two vessels in parallel so that when one vessel need to be shut down for maintenance, another can still be used to operate the process continuously.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772